 
EXHIBIT 10.44
 
August 1, 2002
 
Mark Register
Kastanienhain 6
Bad Soden, 65812, Germany
 
Dear Mark,
 
On behalf of Mercator, I am pleased to outline the details of your promotion to
President, Field Operations to be located in Wilton, CT. This assignment is
intended to be two years in duration.
 
As President, Field Operations, you will have the opportunity to contribute to
significant positive changes that will have a direct impact on Mercator’s growth
and profitability. We recognize the importance of this role in achieving our
worldwide business objectives and have tried to ensure that the foreign
assignment package meets your needs as well as those of the Company. We
certainly appreciate your dedication and the understanding and support of your
family towards this assignment.
 
Your foreign employment requires the completion of U.S. government entry
documents and work visas and is subject to your acceptance of the terms and
conditions outlined in this letter. For compensation purposes, your assignment
will be effective August 1, 2002.
 
The terms and conditions outlined in this letter will be in effect for the
period of your foreign assignment or your return to Australia whichever comes
first.
 
For your convenience, we’ve organized the information in this letter into the
following major categories:
 

 
•
 
Compensation

 

 
•
 
Making the Move

 

 
•
 
Orientation to Your New Environment

 

 
•
 
Other Benefits While on Assignment

 

 
•
 
Tax Equalization

 

 
•
 
End of Assignment Terms

 

 
•
 
Your Acceptance

 
Compensation
 
Base salary and merit compensation
 
Your initial base salary for this position will be the equivalent of US$250,000
effective August 1, 2002. A portion of this amount can be paid in part on the
Australian payroll at the exchange rate as of August 1, 2002 should you elect
that option. The other part be paid on the U.S. payroll.
 
Incentive compensation
 
You will also continue to be eligible to participate in the management bonus
plan with a target bonus payment of 100% of base pay. The plan payments are
determined by a combination of Operational and Strategic results and may be paid
on the Australian payroll if acceptable to the company and yourself.



--------------------------------------------------------------------------------

 
Housing and Education Benefits
 
In addition to your base salary, you will be provided the following housing and
education benefits:
 

 
•
 
Company paid housing and utilities (gas, heating oil & electric) comparable to
someone of your position and family size. This amount to be reviewed and agreed
upon by the Company.

 

 
•
 
It is assumed your children will attend the U.S. public schools associated with
your place of residence. Any exception to this will need to be reviewed and
approved by the Company in advance.

 
Orientation to Your New Environment
 
Given the investment that you, your family, and the company are making in this
transition, it is especially important that you and those traveling with you
feel comfortable in your new surroundings. In this spirit, the Company will
provide a number of services that should help to ease the process:
 
Pre-assignment Visit
 
We will offer you a pre-assignment visit to the U.S. so that you and your spouse
may familiarize yourself with the area and so that you may have an opportunity
to find a possible residence (economy class if your children accompany you).
 
Making the Move
 
The Company will also provide benefits to help you make the actual move to the
U.S. These include the following:
 
Relocation Counselor
 
The Company will engage an international relocation firm in Frankfurt to assist
you with the issues and processes related to this move.
 
Document Assistance
 
The Relocation Counselor will advise you on appropriate documentation and the
Company will cover the costs incurred in obtaining papers for travel to, or
establishing residence in the U.S.
 
Home Country Housing Support
 
We believe it is in your best interest, as well as the Company’s, that you
retain ownership of your Australian residence during your period of
expatriation. The company will cover the costs associated with the engagement of
a management firm to watch over home country residence while you are on foreign
assignment.



2



--------------------------------------------------------------------------------

 
Miscellaneous Relocation Expenses
 
Upon arrival in the U.S., you will be provided reimbursement for incidental
costs of the relocation upon submission of a Relocation Expense Request. These
costs include such things as appliance purchases, window treatments,
telephone/cable/network connections and other reasonable personal and
miscellaneous expenses not specifically mentioned in this letter.
 
Shipment/Storage of Personal Household Goods
 
We will move your personal goods and furniture up to the amount that can fit in
a “container” of the size used to ship your goods from Australia. You will also
be entitled to store personal and household goods in Australia at the company’s
expense. All items to be moved will be fully insured by the Company. The company
will not pay for the shipment of any unusual items such as jewelry, antiques,
livestock (except for dogs and cats), boats, etc., that may require special
handling.
 
The Company will also pay for any import duties and other expenses necessary for
actual delivery of the goods approved for shipment. This does not include the
unusual or special items described above. The selection of the storage company
and the carrier will be at the review and/or discretion of the Company.
 
After your departure from Frankfurt, once your goods are shipped, and for the
period while they are in transit to the U.S., the Company will pay for the
rental of essential furnishings until your goods are delivered to your
residence. This will also apply on your repatriation to Australia. The Company
will also pay for reasonable airfreight of items required for the period while
your furniture is in transit, such as plates, cutlery, pots & pans, computer
etc.
 
Other Benefits While On Assignment
 
Company automobile
 
While on foreign assignment, the Company will provide an appropriate allowance
towards a leased automobile, including insurance. Should you choose to lease a
second automobile, it will be at your expense.
 
Vacation
 
You will be eligible for vacation under the local Australian practice (20 days).
 
Holidays
 
You will be eligible to observe the local policy for holidays in the U.S.



3



--------------------------------------------------------------------------------

 
Employee Benefits
 
To the extent permitted by regulations and plan documents, you will continue to
participate in your Australian benefit plans. Where possible the Company will
help you obtain a waiver from participation in local benefit plans. If
continuation of coverage in Australian medical benefits is not practical or
possible, the company will provide you with similar coverage via it’s standard
carrier or an international plan provider.
 
Emergency Leave
 
The Company will grant up to seven days off plus travel time for personal
emergencies such as serious illness or death of an immediate family member.
Round trip air transportation will be granted.
 
Home Leave
 
The Company will provide a home leave allowance for you and your family equal to
full economy airfares between New York and Australia annually. The Company
encourages you and your family to use this allowance to return to Australia to
renew business, professional, personal, and family contacts on an annual basis
during your scheduled vacation time. Alternatively, you may use this allowance
for vacation travel if you feel that would be more beneficial to you and your
family. Should the cost of the travel in either case be less than the allowance
then the remaining allowance may cover accommodation, meals and transportation.
 
Tax Equalization
 
The Company expects that you will comply fully with the tax rules of Australia
and the U.S.
 
Our philosophy is to provide you with an after-tax income equivalent to that
which you would have received had you remained in Australia. This is done by
adjusting your compensation and other similar sourced company income that you
hypothetically would have been paid in Australia, calculating the appropriate
Australian Federal, state, and local tax on such income and comparing that to
your total actual taxes in Australia and the U.S. For the avoidance of doubt it
is understood that you maintain certain tax deductions in Australia and that
these will be taken into account in the calculation of your taxable income in
Australia.
 
A tax advisor from a well-respected accounting firm selected by the Company will
be made available to calculate the hypothetical tax, prepare applicable
Australian, German and U.S. tax returns and an annual reconciliation. The fees
for these services will be borne by the Company. However, you should be aware
that filings of individual tax returns and payment of taxes owed to any country
is entirely your responsibility.
 
End of Assignment Terms
 
The following terms and conditions will apply at the end of your assignment:



4



--------------------------------------------------------------------------------

 
Termination Before Completion of Assignment:
 
In the event of involuntary termination for reasons other than cause, or
resulting from a change in Company control*, the Company will arrange to return
you to Australia. Change of control is defined as the acquisition, merger,
dissolution, liquidation, consolidation or sale of all or substantially all of
the assets of the company. If there is a resulting significant diminution of
your responsibilities, duties or status, you will be eligible for the benefits
described in this section. This will also include your household and personal
effects, limited to the same weight of your shipment at the beginning of your
assignment. The expenses will be borne by the Company only if the move out of
the U.S. occurs within ninety days of termination. Severance and/or notice will
be equivalent to 12 month’s base salary.
 
*Note: the above does not replace the Change of Control benefits provided in
your letters from Roy King and Greg O’Brien, dated 12/21/01 and 1/3/02
respectively.
 
In the event of voluntary termination or involuntary termination for cause, you
will not be eligible for any relocation or severance support. Cause is defined
as: (i) your conviction of a felony; (ii) your willful neglect of your
obligations and duties hereunder, which neglect you fail to remedy within ten
days after written demand from Mercator; or (iii) you willfully engage in
conduct demonstrably and materially injurious to Mercator, momentarily or
otherwise, and fail to remedy such conduct within ten days after receipt of
Notice thereof from Mercator. For the purpose of this clause, no act, or failure
to act, on your part shall be deemed willful unless done, or omitted to be done,
by you in good faith and without reasonable belief that your action or omission
was in, or not opposed to, the best interests of Mercator.
 
By signing this letter, you agree that all rights and obligations in the event
of an involuntary termination shall be determined based on the laws of
Australia, and you hereby waive any rights you may have under the laws and
regulations of the U.S.
 
Normal Completion of the Assignment
 
Approximately six months before the conclusion of your assignment, discussions
will begin regarding your repatriation, extension or a suitable position back in
Australia. Every attempt will be made to find a position within the Company that
suitably utilizes your skills and experience and that fits your career
interests. At that point, a letter will be provided that details all the terms
and conditions of your repatriation.
 
Upon the completion of this assignment, the Company will arrange to return you
to Australia. This will also include shipment of your household and personal
effects, limited to the same size of your shipment at the beginning of your
assignment.



5



--------------------------------------------------------------------------------

 
Sale of owned and/or leased car
 
If you are involuntarily terminated before completion of your assignment, or
upon your repatriation, the Company will reimburse you for the costs associated
with the lease termination or loss on sale of your vehicles (below book value)
subject to review and approval by Corporate HR.
 
Extension of the Assignment
 

 
•
 
Although an expected assignment duration of approximately two years has been
planned, further extensions may be negotiated. If it is mutually determined that
the U.S. will be your permanent work location, your status will not remain that
of an expatriate, you will be transitioned to local national status. In this
case the difference between total expatriate package and the local compensation
package will be phased out over a three-month period of time.

 
Your Acceptance
 
I trust that you will find your experiences in your new role and work location
to be professionally rewarding, and that all the daily experiences of living
will be personally fulfilling for you.
 
Please countersign and date your acceptance below.
 
By:        
 
/s/    GREG O’BRIEN            
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Greg O’Brien
SVP—Human Resources

 
Date: 9/24/02
Accepted:
 
/s/    MARK REGISTER
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Mark Register



6